The opinion of the court was delivered by
Valentine, J.:
The defendant in error brought this action in the court below against the plaintiff in error on a promissory note, and procured an order of attachment upon the sixth, seventh, and eighth statutory grounds, which order of attachment was levied on lot 10, in block 43, in the city of Newton, and also upon certain personal property. Afterward, the plaintiff in error moved to dissolve and discharge the attachment, first, because the facts stated in the •affidavit upon which the attachment was issued were not true, and second, because all of said property was, under the law, exempt. Said motion was based upon the affidavit of the plaintiff in error, and the papers in the case. Other affidavits were also filed by both parties. The motion was heard by the judge below at chambers, and he, after taking the matter under advisement, discharged said attachment as to said real estate, and sustained it as to the personal property. The plaintiff in error now complains that the court below erred in refusing to discharge the attachment as to the personal property. And whether the court' below did so err or not, is the only question now presented in the case.
The evidence upon which the motion was heard was all in writing, and we now have it all before us; and hence we have the same means of determining whether the motion should be sustained, or overruled, as the judge of the district court had, and we can therefore act as intelligently up*343on the question as he could. Of course we think the district court or the judge thereof should in all cases be allowed some discretion in sustaining or overruling a motion to dissolve or to discharge an attachment; and this court should not overrule an order of the district court or judge in such case, unless this court should feel clear that the district court or judge has erred upon some material question of law. Now whether the defendant below, plaintiff in error, was disposing or about to dispose of his property with the intention of defrauding his creditors, we are not clear, and therefore upon that point we should sustain the ruling of the judge below, refusing to dissolve the attachment. Indeed, we are inclined to think that the preponderance of the evidence sustains such ruling, and therefore clearly upon this point we should sustain such ruling.
But there is another question in the case. Was the property exempt from said attachment? This question depends upon the following facts: The defendant below was the head of a family, which consisted of himself, his wife, and one child. He with his family kept a hotel, or public boardinghouse, at Newton, and all resided in said hotel. They had $432.15 worth of household goods, which they used in said hotel for their own accommodation and for the accommodation of their guests and boarders. This was more of such goods than they actually needed for their own accommodation, but not more than they needed in their business. Of this property $336.30 worth was attached in this action, and the remainder thereof, to-wit, $95.85 worth, was left with the defendant by the officer, as being exempt. The defendant did not own or have any other household goods, or household furniture. Our statute provides among other things, that—
“Every person residing in this state, and being the head of a family, shall have, exempt from seizure and sale upon any attachment, execution, or other process issued from any court in this state, the following articles of personal property: * * * fourth, all the wearing apparel of the debtor and his family; all beds, bedsteads, and bedding used by the debtor and his family; one cooking-stove and ap*344pendages, and all other cooking utensils,'and all other stoves and appendages necessary for the use of the debtor and his family; one sewing-machine, all spinning wheels and looms, and all other implements of industry, and all other household furniture not herein enumerated, not exceeding in value five hundred dollars.” (Gen. Stat. 473, § 3.)
The words, “all other implements of industry,” evidently mean in this connection, all other household implements of industry, or all other implements of industry pertaining to the house, such as sewing-machines, spinning wheels, looms, etc. The words, “all other household furniture,” explain themselves. The word “furniture” is a comprehensive term, embracing about everything with which a house or anything else is or can be furnished. In this connection it evidently means, everything with which the residence of the debtor is furnished. Now the defendant in this case had less than $500 worth of household goods of every kind and description. Therefore,"they must all have been exempt under the statute. "While we think that it is necessary that goods, in order to be exempt under subdivision 4 of section 3 of. the exemption-law, must be so connected with the residence of the debtor that they may be denominated his household goods, yet we do not think that it is necessary that they should all be in actual and personal use all the time by members of the debtor’s family, or that they be actually necessary for such use. See Mannan v. Merritt, 11 Allen, (Mass.) 582. They may be pictures hung upon the walls, or other furniture, or mere ornaments, or bedroom furniture for visitors only, or bedroom furniture, table-ware, etc., for paying guests, or boarders, etc. In this state a man must not give credit to another on account of any supposed security furnished by his debtor’s household goods, unless these household "goods should be immensely valuable, or unless the creditor takes some specific lien thereon, such as a mortgage, pledge, etc. It would seem that the goods attached in this case ought to be worth more than $336.30, but still that is just what the evidence showed they were worth. We think they were all exempt from said attachment, and therefore the order of the judge of the court *345below refusing to discharge the attachment as to the personal property, must be reversed, and the cause remanded with the order that said goods be released from the attachment.
Horton, C. J., concurring.